19-40931-tjt   Doc 32   Filed 07/29/19   Entered 07/29/19 14:10:43   Page 1 of 12
19-40931-tjt   Doc 32   Filed 07/29/19   Entered 07/29/19 14:10:43   Page 2 of 12
19-40931-tjt   Doc 32   Filed 07/29/19   Entered 07/29/19 14:10:43   Page 3 of 12
19-40931-tjt   Doc 32   Filed 07/29/19   Entered 07/29/19 14:10:43   Page 4 of 12
19-40931-tjt   Doc 32   Filed 07/29/19   Entered 07/29/19 14:10:43   Page 5 of 12
19-40931-tjt   Doc 32   Filed 07/29/19   Entered 07/29/19 14:10:43   Page 6 of 12
19-40931-tjt   Doc 32   Filed 07/29/19   Entered 07/29/19 14:10:43   Page 7 of 12
19-40931-tjt   Doc 32   Filed 07/29/19   Entered 07/29/19 14:10:43   Page 8 of 12
19-40931-tjt   Doc 32   Filed 07/29/19   Entered 07/29/19 14:10:43   Page 9 of 12
19-40931-tjt   Doc 32   Filed 07/29/19   Entered 07/29/19 14:10:43   Page 10 of 12
19-40931-tjt   Doc 32   Filed 07/29/19   Entered 07/29/19 14:10:43   Page 11 of 12
19-40931-tjt   Doc 32   Filed 07/29/19   Entered 07/29/19 14:10:43   Page 12 of 12
